ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 03-380, concluding that as a matter of final discipline pursuant to Rule 1:20-14, JAMES V. SIMMONDS of YONKERS, NEW YORK, who was admitted to the bar of this State in 1983, should be suspended from the practice of law for a period of one year based on discipline imposed in the State of New *304York for conduct that in New Jersey constitutes violations of RPC 4.1(a) (false statement of material fact or law to third person), RPC 8.4(b) (conduct adversely reflecting on attorney’s fitness to practice), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
It is ORDERED that JAMES V. SIMMONDS is suspended from the practice of law for a period of one year and until the further Order of the Court, retroactive October 22, 2003, the date of respondent’s suspension in New York, and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.